Citation Nr: 0945181	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-06 684	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah

THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
head injury.  

2. Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of 
frostbite of the hands. 

3. Whether new and material evidence has been received to 
reopen the claim of service connection for right ear hearing 
loss.  

4. Entitlement to a total disability rating for compensation 
based on individual employability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1949 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In July 2006, the Board remanded the claim of service 
connection for posttraumatic stress disorder for further 
development.  As the development has not been completed, the 
claim is not ready for appellate review.  

On the claims adjudicated by the RO in the rating decision of 
June 2007, in July 2009, the Veteran appeared at a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is in the Veteran's file. 

Before deciding the reopened claim of service connection for 
right ear hearing loss on the merits and the claim for a 
total disability rating for compensation based on individual 
employability, the claims are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1. In a decision, dated in July 2006, the Board denied 
service connection for residuals of a head injury.  

2. The additional evidence presented since the decision by 
the Board in July 2006 is cumulative evidence and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for residuals of a head injury. 

3. In a decision, dated in July 2006, the Board denied 
service connection for residuals of frostbite of the hands.  

4. The additional evidence presented since the Board decision 
in July 2006 is cumulative evidence and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of frostbite of the hands. 

5. In a rating decision in November 2005, the RO denied 
service connection for right ear hearing loss; after the 
Veteran was notified of the adverse determination, he did not 
appeal the denial of the claim and the rating decision became 
final.

6. The additional evidence presented since the rating 
decision in November 2005 by the RO relates to an 
unestablished fact necessary to substantiate claim and raises 
a reasonable possibility of substantiating the claim of 
service connection for right ear hearing loss. 




CONCLUSIONS OF LAW

1. The decision of the Board in July 2006, denying service 
connection for residuals of a head injury, is final.  
38 U.S.C.A. § 7104 (West 2002). 

2. New and material evidence has not been presented to reopen 
the claim of service connection for residuals of a head 
injury.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3. The decision of the Board in July 2006, denying service 
connection for residuals of frostbite of the hands, is final.  
38 U.S.C.A. § 7104 (West 2002). 

4. New and material evidence has not been presented to reopen 
the claim of service connection for residuals of frostbite of 
the hands.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

5. The rating decision in November 2005 by the RO, denying 
service connection for right ear hearing loss, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

6. The additional evidence presented since the rating 
decision by the RO in November 2005, denying service 
connection for right ear hearing loss is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims to reopen, the RO provided pre-adjudication 
VCAA notice by letter, dated in March 2007.  The notice 
included the type of evidence needed to reopen the claims of 
service connection, that is, new and material evidence, 
namely, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
pertained to the reason the claims were previously denied.  
The notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely evidence of a relationship between a current 
disability and injury or disease in service.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable. 

As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence); of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of the claim); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice).  Further 
VCAA notice is not required. 

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

On a claim of service connection, although a prior unappealed 
rating decision by the RO is final and a decision of the 
Board is final, a claim may nevertheless be reopened if new 
and material evidence is presented.  38 U.S.C.A. §§ 7104, 
7107, 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the Veteran's current application to reopen the claim was 
received after August 2001, the current regulatory definition 
of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Residuals of a Head Injury and Frostbite of the Hands  

In a decision in July 2006, the Board denied service 
connection for residuals of a head injury and for frostbite 
of the hands because there was no evidence of any current 
residuals.  The Board did grant service connection for 
residuals of frostbite of the feet based on the Veteran's 
credible testimony about in-service cold exposure, while 
stationed in Iceland.

The evidence at the time of the Board's decision is 
summarized below.

In statements and in testimony, the Veteran asserted that he 
developed dizziness and fainting spells during his active 
service in the early 1950s.  He stated that during one 
fainting episode he hit his head on some rocks causing a 
severe injury.  The Veteran alleged that he continued to 
suffer with headaches as a result of his head injury.  He has 
also stated that he sustained a frostbite injury to his hands 
while stationed in Iceland in the early 1950s.  He stated 
that he worked as a security policeman at a remote location 
when a snowstorm developed and he became lost in the 
snowstorm and suffered frostbite.  The Veteran testified that 
his frostbite was treated at a remote location by a corpsman 
and he did not know if it had been reported in his records.  
He indicated that he currently suffered frostbite residuals 
of numbness, tingling, coldness and pain.

The service treatment records show that in September 1951 the 
Veteran was hospitalized for a fainting spell that lasted 2 
to 3 minutes.  History included two similar episodes in the 
last thirty days and prior fainting spells 2 to 3 years 
before.  The provisional diagnosis was petit mal epilepsy.  
The Veteran was again hospitalized in October 1951 after a 
fainting spell.  An electroencephalogram was consistent with 
epilepsy.  The diagnosis was petit mal epilepsy.  



In December 1951, the Veteran complained of frequent 
headaches since a head injury in June 1951.  The diagnosis 
was questionable post-traumatic syndrome.  On a medical 
history in December 1951, the Veteran indicated that he had 
sustained a head injury in June 1951 and since then he had 
suffered fainting spells and headaches.  

In February 1952, the Veteran was hospitalized for suspected 
epilepsy, the final diagnosis showed no disease.   In October 
1952, the Veteran was given another physical examination.  
The examining physician summarized that the Veteran had 
received a head injury in 1951 with subsequent headaches, 
dizziness, and fainting that had become less severe and less 
frequent and eventually stopped five months prior to the 
examination.  On examination, there was no disqualifying 
head, extremity, skin, or neurological defect. 

On examination in May 1965, there was no head, extremity, 
skin, or neurological abnormality.  In June 1967, the Veteran 
sustained a blow to the top of his head, resulting in a one 
inch superficial abrasion.  On retirement examination, 
history included sinus headaches resulting in severe pain and 
occasional unconsciousness.  This problem was noted to have 
begun in 1950 and he had has good relief with antihistamines.  
On examination, the head, extremities, skin, and neurologic 
system were normal.

After service, on VA examination in March 1972, the head and 
skin and neurologic system were within normal limits. 

On VA examination in June 2005, the Veteran stated that he 
developed severe headaches and fainting spells in 1952.  The 
Veteran stated that during one of his fainting spells he 
incurred a head injury, but there was no definitive diagnosis 
and epilepsy was excluded.  The Veteran complained that he 
continued to suffer with headaches, but the headaches were 
less frequent and less severe than in 1952.  



The Veteran also stated that he sustained frostbite of his 
hands when he became lost during a snowstorm in Iceland in 
1953 and that he hands currently had intermittent pain and 
coldness.  After a review of the record, the VA examiner 
concluded that the Veteran's headaches were tension type 
headaches that were not caused or exacerbated by any in-
service head injury and that there were no significant signs 
or symptoms of frostbite of the hands. 

Additional Evidence and Analysis

Head Injury 

VA records, dated from August 2004 to May 2005, show the 
Veteran complained of sinus headaches.  This evidence is 
cumulative evidence, that is, evidence that supports a fact 
previously established and considered, namely, on retirement 
examination from service, history included sinus headaches, 
and cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156(a).  Moreover, the evidence of sinus headaches does 
not raise a reasonable possibility of substantiating the 
claim as the sinus headaches are not associated with 
residuals of a head injury.

In February 2008, the Veteran's spouse stated that the 
Veteran had head injuries in service.  This evidence is 
cumulative evidence, that is, evidence that supports a fact 
previously established and considered, namely, the entries in 
the service treatment records of head injuries, and 
cumulative evidence does no meet the regulatory definition of 
new and material evidence under 38 C.F.R. § 3.156(a).

In July 2009, the Veteran testified that he sustained a head 
injury in service in the early 1950s.  The evidence is 
cumulative, that is, evidence that supports a fact previously 
established and considered, namely, the notation of a head 
injury in service and considered and rejected by the Board in 
the decision in July 2006.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.

As the additional evidence is not new and material, the claim 
of service connection for residuals of a head injury is not 
reopened, and the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Residuals of Frostbite of the Hands

VA medical records from 2007 to 2008 show that the Veteran 
complained of numbness, tingling and pain in his hands.  In 
February 2008, the Veteran stated that he had no grip in his 
hands.  In July 2009, the Veteran testified that his numbness 
and tingling have gotten progressively worse.  

The evidence is cumulative evidence, that is, evidence that 
supports a fact previously established and considered, 
namely, the Veteran's subjective complaints without objective 
evidence of residuals of frostbite of the hands.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.

As the additional evidence is not new and material, the claim 
of service connection for residuals of frostbite of the hands 
is not reopened, and the benefit-of-the-doubt standard of 
proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Right Ear Hearing Loss

In the rating decision in November 2005, the RO denied 
service connection for right ear hearing loss based on 
findings that although the Veteran had current right ear 
hearing loss, the evidence did not show that his right ear 
hearing loss was related to service.  

Evidence at the time of the rating decision in November 2005 
is summarized below.  

The service treatment records show that on entrance 
examination and on physical in October 1949 whispered voice 
was 15/15 in each ear.  On retirement examination in July 
1970, puretone thresholds in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz were 10, 35, 5, 20 and 15 in the right 
ear.  

After service VA records show that in July 2005 the 
assessment was sensorineural hearing loss in the right ear 
likely due to noise exposure with some mild loss in 1970 in 
service.  The records show the Veteran served as an air 
policeman and on the flight line without wearing hearing 
protection.  

Additional Evidence and Analysis

Since the rating decision in November 2005 by the RO, VA 
records show that on audiological evaluation in October 2007, 
puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 30, 25, 40, 55 and 60 in the right ear, which 
meets the criteria for hearing loss under 38 C.F.R. § 3.385.  

In June 2009, the Veteran testified that he experienced right 
ear hearing loss in service in the 1960s and since then. 

The additional evidence, consisting of the Veteran's 
testimony, which is presumed credibility for the limited 
purpose of the determining whether the evidence is new and 
material, relates to the basis for the prior denial of the 
claim, that is, the lack of evidence that the right ear 
hearing loss first diagnosed after service was related to 
service.  As the additional evidence suggests that the 
current right ear hearing loss may be associated with service 
by the Veteran' credible testimony of continuity of 
symptomatology, which is, hearing loss, which is capable of 
lay observation, Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge), the evidence relates to an unestablished fact 
necessary to substantiate claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for right ear hearing loss.  For this reason, the evidence is 
new and material and the claim of service connection for 
right ear hearing loss is reopened.  38 C.F.R. § 3.156.  




ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of head injury is 
not reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for residuals of frostbite of the 
hands is not reopened, and the appeal is denied. 

As new and material evidence has been presented, the claim of 
service connection for right ear hearing loss is reopened.  
To this extent only the appeal is granted.


REMAND

On the claim of service connection for right ear hearing 
loss, the records shows the Veteran currently has right ear 
loss, which may be associated with service.  As the evidence 
of record is insufficient to decide the claim, further 
evidentiary development is needed under the duty to assist.  
38 C.F.R. § 3.159. 

On the claim for a total disability rating for compensation 
based on individual employability, in July 2006, the Board 
remanded the claim of service connection for posttraumatic 
stress disorder for further development.  As the development 
of the claim of service connection has not been completed and 
as the question of service connection for posttraumatic 
stress disorder could have a significant impact on the 
current claim for a total disability rating, additional 
procedural development is needed. 



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiolology 
examination to determine whether the 
current right ear hearing loss is 
related to noise exposure in service as 
the Veteran was on a flight line as an 
United States Air Force military 
policeman. 

The VA examiner is asked to consider the 
following facts: 

On the Veteran's retirement 
examination from service in July 
1970, puretone thresholds in decibels 
at 500, 1000, 2000, 3000, and 4000 
Hertz were 10, 35, 5, 20 and 15 in 
the right ear. After service, VA 
records show that right ear 
sensorineural hearing loss was first 
documented in July 2005.  

The VA examiner is asked to comment on the 
following:

Considering accepted medical 
principles and the medical and 
scientific literature, what is the 
likelihood of delayed onset of 
sensorineural hearing loss following 
noise exposure?  

What is the clinical significance of 
the finding on retirement examination 
in 1970 of a 35 decibel loss at 1000 
Hertz and the current diagnosis of 
right ear sensorineural hearing loss 
in 2005?  

What is the clinical significance 
that service connection has been 
granted for left ear hearing loss and 
the current diagnosis of right ear 
sensorineural hearing loss? 

In formulating the opinion, the VA 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

2. Complete the development on the claim 
of service connection for posttraumatic 
stress disorder.  If the claim remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board. 

3. Afford the Veteran a VA examination to 
determine whether the current service-
connected disabilities and any 
subsequently adjudicated service-connected 
disability prevent him from securing or 
following substantial gainful employment. 

The claims folder should be made available 
to the examiner to review.  

4. After the development has been 
completed, adjudicate the claim for a 
total disability rating.  If the benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.




The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


